DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “such as” renders the claim indefinite as the scope of the examples of possible bone fixation devices is unbounded and undefined. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 60-71 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yue (6,007,536; cited by Applicant).
Regarding claim 60, Yue discloses a spinal fixation system (refer to Annotated Figs. 1A-1C, below), comprising:
a first elongate member having a first connector at a first end thereof:
a second elongate member having a second connector at a first end thereof, the second connector being configured to interface with the first connector; and
a mating element including male and female portions configured to selectively couple the first and second elongate members relative to one another; and
a fastening element 4 disposed in a bore of the second connector, the bore having a central axis that is angularly offset with respect to a central axis of the second elongate member, the fastening element being configured to transition the first and second elongate members between a first dynamic configuration, in which the first and second elongate members can move relative to one another while the fastening element is rotating, and a second static configuration, in which relative movement between the first and second elongate members is prevented while the fastening element is not being rotated.


    PNG
    media_image1.png
    775
    760
    media_image1.png
    Greyscale

Annotated Figs. 1A-1C

Regarding claim 61, the second connector is configured to receive the first connector therein (Fig. 1B and see Annotated Figs. 1A-1C, supra; the branches of the second connector receive the first connector therein).
Regarding claim 62, the first end of the first elongate member is disposed within the first end of the second elongate member (Fig. 1B and see Annotated Figs. 1A-1C, supra).
Regarding claim 63, the first elongate member is configured to pivot relative to the second elongate member within a plane of rotation (i.e., the plane of the page in Fig. 1A).
Regarding claim 64, the fastening element 4 extends through the second connector in a direction that is substantially parallel to the plane of rotation (see Fig. 1A and Annotated Figs. 1A-1C, supra).
Regarding claim 65, a pin portion of the mating element extends through a central bore formed in at least one of the first connector and the second connector (see dashed lines in Fig. 1B).
Regarding claim 66, the central bore is positioned substantially perpendicular to the bore through which the fastening element 4 extends (the central bore comes out of the page in Fig. 1A and is perpendicular to the bore through which the fastening element extends, i.e., the dashed line extending through the fastening element, parallel with the plane of the page).
Regarding claim 67, the fastening element 4 is configured to engage at least a portion 3 of the mating element when the first and second elongate members are in the second configuration (see Fig. 1C and Annotated Figs. 1A-1C, supra).
Regarding claim 68, the fastening element 4 at least partially extends into the voids between the teeth 3 of the mating element when the first and second elongate members are in the second configuration (see Fig. 1C and Annotated Figs. 1A-1C, supra).
Regarding claim 69, the fastening element 4 includes a threaded shank that is adapted to mate with threads 3 (worm gear threads) extending into the bore formed in the second connector.
Regarding claim 70, the mating element has a central axis (extending out of the page in Fig. 1A; cf. Annotated Figs. 1A-1C, supra) that is transverse to a longitudinal axis of at least one of the first and second elongate members (cf., e.g., dashed line of the second elongate member within the plane of the page) and about which the second elongate members moves (id.)
Regarding claim 71, the central axis of the bore (dashed line) and the central axis of the second elongate member (dashed line) are angularly offset about a central axis of the mating element (Fig. 1A and cf. Annotated Figs. 1A-1C, supra).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60-66 and 69-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,722,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of a spinal fixation system comprising first and second elongate members having connectors at their ends, a mating element/pin, and a fastening element in a bore of the second connector. Where minor differences between the claims exist, the claims of the issued patent include more elements and are more specific (e.g. the spaced apart protrusions of the second connector set forth in the issued patent). Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 72-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 14 of U.S. Patent No. 9,155,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of a spinal fixation method comprising implanting/coupling an anchor to bone, coupling/disposing a spinal fixation element/elongate member to the anchors, adjusting/setting a desired angulation, and engaging a fastening element/locking screw to lock the spinal fixation element/elongate member. Where minor differences between the claims exist, the claims of the issued patent include more elements and are more specific (e.g., further reciting the female connecting feature having opposed arms). Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
 The claims of the present application and issued patents are generally mapped as follows:

Appl. 16/908,688
Pat. 10,722,275
Pat. 9,155,565
1-59 (canceled)
N/A
N/A
60
1
N/A
61
1
N/A
62
1
N/A
63
2
N/A
64
2
N/A
65
1
N/A
66
2
N/A
67
N/A
N/A
68
N/A
N/A
69
1
N/A
70
2
N/A
71
2
N/A
72
N/A
1
73
N/A
1
74
N/A
8
75
N/A
8
76
N/A
8
77
N/A
1
78
N/A
14
79
N/A
14





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773